DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           CURT LOCKETT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3626

                              [April 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502008CF001348A.

  Curt Lockett, Sneads, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.